DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/07/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 1-3, 6, and 15-20 over Dorr et al. have been withdrawn.
NOTE: A different examiner has been assigned to the prosecution of this application.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-4 and 6-20
Withdrawn claims: None
Previously cancelled claims: 5
Newly cancelled claims: None
Amended claims: 1, 2 and 7
New claims: 21
Claims currently under consideration: 1-4 and 6-21
Currently rejected claims: 1-4 and 6-21
Allowed claims: None

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waffle Pantry (Lisa at Waffle Pantry, “Size Matters”, available at https://www.wafflepantry.com/blog/belgian-pearl-sugar-size/, 01/06/2014) in view of Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), Shibata et al. (U.S. 2008/0292770 A1) and Pearson et al. (U.S. 6,123,980).
Regarding claim 1, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose, wherein the agglomerates have an irregular shape (p. 1, ¶1, picture) and a maximum linear dimension of between 5.6-8.0 mm (p. 2, ¶1).
Waffle Pantry does not disclose the agglomerate as having a pore radius of at least 10 µm and a dissolution time in demineralized water at 20°C between 3-8 minutes.
However, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes 
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 3-8 minutes would be obvious to a skilled practitioner, since the dissolution time is 
Regarding claim 2, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose.
Waffle Pantry does not disclose the agglomerate as having a maximum linear size smaller than 5.6 mm, a pore radius of at least 10 µm, and a dissolution time in demineralized water at 20°C between 1-3.5 minutes.
Regarding the maximum linear size, though, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Waffle Pantry discloses a range of sizes of from 5.6-8.0 mm (p. 2, ¶1). Since the disclosed range of 5.6-8.0 mm and the claimed range of less than 5.6 mm are effectively adjacent to one another, the claimed range of a maximum linear size of less than 5.6 mm is considered obvious to a skilled practitioner.
As for the claimed pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
As for claim 3, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of crystals of sucrose.
As for claim 4, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 6, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is 3/g would thus be obvious to a skilled practitioner.
As for claim 15, Waffle Pantry discloses the pearl sugar as being in a food product (p. 1, ¶1).
As for claim 16, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of sucrose.
As for claim 17, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 2. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 18, Shibata et al. discloses a pore radius of 10µm ([0054]), which was previously determined to be obvious as detailed in relation to claim 2.
As for claim 19, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the pore volume to any particular value obvious. The claimed pore volume of between 120-155 mm3
As for claim 20, Waffle Pantry discloses the pearl sugar as being in a food product (p. 1, ¶1).
Claims 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Verkler (U.S. 2014/0011892 A1) in view of Pearson et al. (U.S. 6,123,980), Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), and Shibata et al. (U.S. 2008/0292770 A1).
Regarding claim 7, Verkler discloses a process for the preparation of an agglomerate of pearl sugar crystals, comprising the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension of 5.6-8.0 mm (specifically, 0.5-13 mm) ([0025]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a pore radius of at least 10 µm, and a dissolution time in demineralized water at 20°C of 3-8 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled 
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) 
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 3-8 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
As for claim 8, Verkler discloses the starting material as being granulated sugar ([0003]), which is presumed to be sucrose.
As for claim 9, Verkler teaches sifting the agglomerated pearl sugar ([0003]), which renders the selection of any size of produced particles obvious, including the selection of a particularly narrow range of particle sizes. Producing a particle size distribution wherein the 
As for claim 10, Pearson discloses the granulated sugar as having a moisture content of 0.1-5.0% (C4, L16-L17), which renders a moisture content of 0.8-1.6 wt.% obvious.
As for claim 11, a skilled practitioner would readily recognize that any starting material that does not adhere to larger particles during the pressing step may simply be recycled into the starting material for a subsequent round of pressing in order to reduce any potential waste of the starting material. Thus, the claimed step of reusing raw material which was not converted to briquettes during the pressing step by mixing it with fresh raw material would be obvious.
As for claim 12, Verkler discloses the drying step as being performed in an infrared oven ([0025]).
As for claim 13, Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). As such, the hardness of the pearl sugar is considered to be a result-effective variable subject to optimization depending on the desired degree of solubility, and any degree of hardness between sugar cubes and traditional pearl sugar is considered obvious to a skilled practitioner, including the claimed range of 150-350 N.
As for claim 14, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 20-30°C. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is 
Regarding claim 21, Verkler discloses a process for the preparation of an agglomerate of pearl sugar crystals, comprising the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension that is smaller than 5.6 mm (specifically, 0.5-13 mm) ([0025]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a pore radius of at least 10 µm, and a dissolution time in demineralized water at 20°C of 1-3.5 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled practitioner to consult Pearson for further teaching regarding such a product. Pearson teaches a granulated sugar that has a moisture content of 0.1-5.0% (C4, L16-L17). Utilizing a granulated sugar with a moisture content in the claimed range of 0.5-4.0 wt.% would thus be obvious to a skilled practitioner. As for the particle size, Pearson indicates the particles may be segregated by size (C4, L23-L24). Since Verkler discloses the finished pearl sugar particles range in size from 0.5-13 mm ([0025]), the use of any size of granulated sugar raw material that is roughly 
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an 
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a 
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections based on amendment to the claims and/or cancellation. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 1-3, 6 and 15-20 over Dorr et al.: Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. § 103 rejections in view of Dorr et al. are withdrawn, but all of the present claims remain rejected under 35 U.S.C. § 103 for the reasons detailed previously herein.
Conclusion
Claims 1-4 and 6-21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793c.